PER CURIAM.
Leroy Kelly pled guilty to conspiracy to defraud the United States, in violation of 18 U.S.C. § 371 (1994). The district court sentenced Kelly to sixty months imprisonment, followed by a three year supervised release term. While on supervised release, Kelly tested positive for cocaine use and violated several other terms of supervised release. The district court revoked Kelly’s supervised release and imposed a twenty-two month term of imprisonment, followed by a fourteen month supervised release term.
On appeal of the supervised release revocation, Kelly argues the district court abused its discretion in sentencing him to a term of twenty-two months imprisonment. Finding no abuse of discretion in the district court’s revocation sentence, we affirm. See United States v. Davis, 53 F.3d 638 (4th Cir.1995). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.